By order of June 11, 2014, the application for leave to appeal the July 18, 2013 order of the Court of Appeals was held in abeyance pending the decisions in People v Hartwick (Docket No. 148444) and People v Tuttle (Docket No. 148971). On order of the Court, the cases having been decided on July 27, 2015, 498 Mich 192 (2015), the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we reverse that part of the trial court’s ruling that allows the defendant to present at trial his § 8 affirmative defense under the Michigan Medical Marihuana Act (MMMA), MCL 333.26421 et seq. Because the defendant failed to present prima facie evidence of each element of § 8(a), the defendant is not entitled to present a § 8 defense at trial. Hartwick, 498 Mich at 203. We remand this case to the Oakland Circuit Court for further proceedings not inconsistent with Hartwick or this order.